DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the pacing system can be slid along the pacing lead.”  This is unclear.  The use of the language “can be slid” makes it unclear if it is required to be configured to slide along the pacing lead.  It is suggested to amend the claims to recite wherein the pacing system is configured to slide along the pacing lead.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 10,433,962. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the ‘962 patent recite an elongate inner tether, an outer sheath, and an implant lock.  The ‘962 patent fails to teach a cardiac pacing controller and pacing electrode.  However these are well known in the art.  Furthermore, the obviousness may be found in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak et al. (US PGPUB 2005/0055089) in view of Hastings et al. (US PGPUB 2006/0085039).
Regarding claim 1, Macoviak discloses an implantable system configured and arranged to circumnavigate a loop in a heart, comprising: a) an elongate inner tether having a proximal end and a distal end (e.g. Fig. 33C, 202); b) an outer sheath material surrounding the elongate inner tether having a proximal end and a distal end (e.g. paragraph 237); and f) a lock securing the proximal end and distal end of the outer sheath material (e.g. paragraph 237) and abridge (fig. 31, 32, ref. sign 48, [0172]) having a proximal end (fig. 31, ref. sign 50), a distal end (fig. 31, ref. sign 46).  Macoviak fails to teach c) at least one electrical conductor disposed along or within at least one of the elongate inner tether and the outer sheath; d) a cardiac pacing controller including a power source, a pulse generator, and control circuity operably coupled to the at least one electrical conductor; and e) at least one cardiac pacing electrode configured and arranged to be implanted in cardiac tissue, the at least one cardiac pacing electrode being electrically coupled to the cardiac pacing controller by way of the at least one electrical conductor.

It would have been obvious to one having ordinary skill in the art to modify the device as taught by Macoviak with the pacing controller as taught by Hastings, since such a modification would provide the predictable results of locking the pacing controller in place at the desired location in the patient.
Regarding claims 2 – 23, the dependent claims are drawn to known limitations in the pacing art.  These limitations may be found in the Hastings reference.  For example, Hastings teaches a battery (e.g. paragraph 11); communications circuitry (e.g. 75); physiological sensors (e.g. paragraph 22).  It would have been obvious to one having ordinary skill in the art to modify the device as taught by Macoviak with the pacing controller as taught by Hastings, since such a modification would provide the predictable results of locking the pacing controller in place at the desired location in the patient.
Regarding claims 24 – 27, neither Macoviak nor Hastings teaches a reservoir for containing a beneficial agent.  However, Examiner takes official notice, that such reservoirs are well known in the art.  It would have been obvious to one having ordinary skill in the art to modify the device as taught by Macoviak in view of Hastings with a reservoir for containing a beneficial agent as is known in the art, since such a modification would provide the predictable results of further treating a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792